DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Priority date indicated in the Application Data Sheet do not match with the Patent and Trademark Office records. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202008006353 (‘353).
(‘353) teach a tunable insert assembly for a tunable exhaust system, comprising a baffle insert having a first open end and a second open end, wherein the baffle insert comprises one or more predetermined diameters and lengths; an orifice plate having a first end, a second end, and an opening, wherein the baffle insert is perpendicularly disposed through the opening; and a concentric register ring having a band-shaped solid body circumferentially disposed over an outer peripheral surface of the orifice plate, and wherein the baffle insert is configured to: 19Docket No. 102254.0013P direct air from the first open end to the second open end, and produce a range of tunable sound pressure levels and a tunable sound frequency range based on one or more predetermined diameters and lengths; and wherein the baffle insert comprises an inner surface and an outer surface, wherein the baffle insert comprises a first portion and a second portion, wherein the first portion comprises one or more predetermined first diameters and lengths from the one or more predetermined diameters and lengths, wherein the baffle insert comprises at least one of a solid tube, a perforated tube, a flared tube, and a crimped tube, wherein the orifice plate comprises an inner surface along the circumference of the opening, and an outer surface along the peripheral outer circumference of the orifice plate, wherein the inner surface of the opening is disposed over a portion of the outer surface of the baffle insert, wherein the first portion of the baffle insert extends laterally from the first open end to an outer surface of the first end of the orifice plate, and wherein the second portion of the insert extends laterally from the second open end to an outer surface of the second end of the orifice plate, wherein the orifice plate comprises a disk-shaped orifice plate, wherein the opening comprises a concentric opening in the disk-shaped orifice plate, wherein the outer surface of the disk-shaped orifice plate is concentrically aligned with the inner surface of the disk-shaped orifice plate, wherein the baffle insert is configured to direct air from an intake tube of the tunable exhaust system towards an exhaust tube of the tunable exhaust system, wherein the intake tube comprises a first end and a second end, and wherein the exhaust tube comprises a third end and a fourth end (Figs.1 – 3; Translation Document).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 4,966,253) in view of DE 202008006353 (‘353).
With respect to claims 1 and 20, Stephens et al. teach a tunable exhaust system for an internal combustion engine of a vehicle, comprising a first tube (Fig.1, Item 34) having a first end and a second end; a second tube (Fig.1, Item 36) having a third end and a fourth end; a securing element (Fig.1, Item 38) configured to securely affix the second end of the first tube to the third end of the second tube; and a tunable insert assembly (Fig.1, Item 10) configured to direct air from the first tube to the second tube, and produce a range of tunable sound pressure levels (Col.2, Lines 40 – 47).  
However, Stephens et al. fail to disclose the tunable insert assembly having an insert, an orifice plate, and a register ring, wherein the tunable insert has a first open end and a second open end; the orifice plate has a first end, a second end, and an opening; and wherein the tunable insert assembly is configured to direct air from the first tube to the second tube, and produce a range of tunable sound pressure levels based on one or more predetermined diameters and lengths.  
On the other hand, (‘353) teach a tunable insert assembly having an insert, an orifice plate, and a register ring (Figs.1 – 3), wherein the tunable insert has a first open end and a second open end; the orifice plate has a first end, a second end, and an opening (Figs.1 – 3); and wherein the tunable insert assembly is configured to direct air from the first tube to the second tube, and produce a range of tunable sound pressure levels based on one or more predetermined diameters and lengths (Translation Document).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the (‘353) configuration with the Stephens et al. design because it would provide a replaceable insert the would tune the exhaust system to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application, in this manner obtaining a desired sound profile.  
With respect to claim 2, the obvious combination of Stephens et al. and (‘353) teach wherein the insert is perpendicularly disposed through the opening, wherein the register ring is disposed over an outer peripheral surface of the orifice plate (‘353: Figs.1 – 3), wherein the register ring and orifice plate are affixed between the second and third ends of the first and second tubes (Stephens et al.: Figs.1 and 2), wherein the insert comprises predetermined diameters and lengths, wherein the insert comprises an inner surface and an outer surface, wherein the insert is configured to receive the air from the first tube at the first open end and direct the air towards the second tube at the second open end, and wherein the orifice plate comprises an inner surface along the circumference of the opening and an outer surface along the outer circumference of the orifice plate (‘353: Translation Document).  
With respect to claim 3, the obvious combination of Stephens et al. and (‘353) teach wherein the affixed first and second tubes entirely surround the outer surface of the insert (Stephens et al.:Fig.2), wherein the register ring comprises a concentric register ring, wherein the concentric register ring is configured to facilitate a simplified installation of the tunable insert assembly with the securing element and first and second tubes, wherein the inner surface of the opening of the orifice plate is disposed over a portion of the outer surface of the insert, wherein the orifice plate comprises a disk-shaped orifice plate, wherein the opening is 17Docket No. 102254.0013P concentrically shaped in the disk-shaped orifice plate, and wherein the outer surface of the disk- shaped orifice plate is concentrically aligned with the inner surface of the disk-shaped orifice plate (‘353: Figs.1 – 3; Translation Document).  
With respect to claim 4, (‘353) teach wherein the insert comprises a first portion and a second portion, wherein the first portion of the insert extends laterally from the first open end to an outer surface of the first end of the orifice plate, and wherein the second portion of the insert extends laterally from the second open end to an outer surface of the second end of the orifice plate (Figs.1 – 3).  
With respect to claims 5 – 9 and 19, (‘353) teach wherein the one or more predetermined diameters and lengths comprise at least one or more of a first diameter, a second diameter, a first length, and a second length, wherein the first length of the insert extends laterally from the first open end to the second open end, and wherein both the first diameter and length of the insert of the tunable insert assembly are configured to produce a first sound pressure level from the range of tunable sound pressure levels (Translation Document).  
With respect to claims 10 and 11, (‘353) teach wherein the insert comprises a baffle shaped insert, wherein the first tube comprises an intake tube, and wherein the second tube comprises an exhaust tube; and wherein the baffle shaped insert comprises at least one of a solid tube, a perforated tube, a flared tube, and a crimped tube (Figs.1 – 3).  
With respect to claim 12, the Examiner takes official notice that it is well known in the art to provide wherein the second end of the first tube comprises a first flange, and wherein the third end of the second tube comprises a second flange because it would facilitate the alignment and fixing of the insert with the tubes; also, as disclosed by Fritskey et al. (US 2004/0238273).  
With respect to claims 13 and 15, the Examiner considers that it would have been an obvious matter of design choice to provide the concentric register ring being entirely surrounded by the first flange of the first tube and the second flange of the second tube; and wherein the securing element comprises a flanged interface having nuts and bolts, and wherein the nuts and bolts of the flanged interface are configured to securely affix the first flange of the first tube to the second flange of the second tube because it assure proper alignment and fixing of the insert to the tubes without departing from the scope and spirit of the Stephens et al. and (‘353) teachings.
With respect to claims 14, 18 and 20, the Examiner takes official notice that it is well known in the art to provide the securing element comprising a V-band shaped clamp, and wherein the V-band shaped clamp is configured to securely affix the first flange of the first tube to the second flange of the second tube because it would prevent any displacement of the tubes with respect to each other: also, as disclosed by Fritskey et al. (US 2004/0238273) and Deller et al. (GB 2 212771).  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 10, 2022